983 F.2d 1057
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  Robert L. SAUERS, Jr., Petitioner.
No. 92-8061.
United States Court of Appeals,Fourth Circuit.
Submitted:  November 11, 1992Decided:  January 19, 1993

On Petition for Writ of Mandamus.
Petition denied by unpublished per curiam opinion.
Robert L. Sauers, Jr., Petitioner Pro Se.


1
Petition Denied.


2
Before WILLIAMS and HAMILTON, Circuit Judges, and SPROUSE, Senior Circuit Judge.

PER CURIAM:
OPINION

3
Robert L. Sauers, Jr., filed this petition for writ of mandamus seeking a court order requiring certain individuals to produce specific documents concerning an allegedly false urinalysis test.  Mandamus relief cannot be used as a substitute for appeal.   In re United Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979).  Furthermore, mandamus relief is only available when there are no other means by which the relief sought could be granted.   In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).  To the extent that Sauers challenges the execution of his sentence, his claims may be addressed in a petition for relief under 28 U.S.C. § 2241 (1988).  Further, claims regarding the deprivation of constitutional rights may be addressed in a Bivens* action.  Therefore, although we grant leave to proceed in forma pauperis, we deny the petition for writ of mandamus.  We dispense with oral argument because the facts and contentions are adequately presented and arguments will not aid the decisional process.

PETITION DENIED


*
 Bivens v. Six Unknown Agents of Fed.  Bureau of Investigation, 403 U.S. 388 (1971)